DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed November 16, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 9, 2021 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed November 16, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of September 9, 2021 has been withdrawn. 
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.	Regarding Claim 19, applicant asserts that Jung does not disclose an isolation structure disposed between the first and second sets of vertical channel structures as 160/DLC/DL are between the regions SL1-SL4 and not between individual channel structures 150.  However, the limitation does not require the isolation structure to be between individual channel structures but a set of channel structures.  SL1-SL4 are regions containing a set of channel structures respectively, since 160/DLC/DL are between these regions they are between sets of vertical channel structures.
Status of the Claims
Claim 3 is canceled.  Claims 12-18 is withdrawn.  Claims 1-2, 4-11, and 19-20 are present for examination.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2020/0144287).
	Claim 19, Jung discloses (Figs. 2-4) a memory device, comprising: 	a stack structure (120/130, plurality of gate electrodes/plurality of insulation layers, Para [0035] – [0036]), disposed on (120/130 on 110) a substrate (110, substrate, Para [0034]);	a first set of vertical channel structures (Fig. 2, SL4/SL3 regions have channels 150, hereinafter “vc1”, Para [0042]) and a second set of vertical channel structures (Fig. 2, SL2/SL1 regions have channels 150, hereinafter “vc2” Para [0042]), arranged along a Y direction (vc1 and vc2 are arranged along Y-direction as shown in Fig. 2) and penetrating through the stack structure to contact the substrate (Fig. 4, 150s penetrate 120/130 to contact 110); and 	an isolation structure (160/DLC/DL, separation insulation layer/dummy line cut/dummy line, Para [0045], [0051] – [0052]) , disposed between the first and second sets of vertical channel structures (160/DLC/DL are between vc1 and vc2), wherein the isolation structure comprises a plurality of sub-slits and a plurality of string select line cuts arranged alternately along a X direction (160 is string line cut SLC alternating with sub slits DLC/DL).	
Allowable Subject Matter
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 4-6, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Uzu (US 2016/0126406), Liao (US 2018/0294273), Jung (US 2020/0144287), Su (US 2021/0265268), Sun (US 2021/0193574), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 2, 4-6, and 7-11 depend), a plurality of first sub-slits discretely disposed along a X direction parallel to the top surface of the substrate; and a first string select line cut, between the plurality of discrete first sub-slits along the X direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Su (US 2021/0265268) discloses (Fig. 3) with a plurality of sub slit structures 332 between sets of channel structures 332.	Sun (US 2021/0193574) discloses (Fig. 3) a plurality of sub slit structures 322 separating sets of 328 with dummy channels 330 between the slit structures.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        						
		/ISMAIL A MUSE/                             Primary Examiner, Art Unit 2819